Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted summary judgment dismissing the complaint seeking damages for common-law negligence and violations of Labor Law §§ 200, 240 (1) and § 241 (6). Angelo Basile (plaintiff) slipped on a stack of pipes and fell onto the pipes. Thus, he did not fall from an elevated work site (see, Mitchell v County of Jefferson, 226 AD2d 1109; Cipolla v Flickinger Co., 172 AD2d 1064, 1065), and the accident did not involve an elevation-related risk encompassed by Labor Law § 240 (1) (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501; Rocovich v Consolidated Edison Co., 78 NY2d 509, 514).
To establish a prima facie cause of action under Labor Law § 241 (6), plaintiff was required to show that defendants, as nonsupervising owners or contractors, violated a specific rule or regulation of the Commissioner of Labor "mandating compliance with concrete specifications” (Ross v Curtis-Palmer Hydro-Elec. Co., supra, at 505). He failed to meet that burden. Industrial Code (12 NYCRR) § 23-1.5 states a general standard of care and does not support a Labor Law § 241 (6) violation (McGrath v Lake Tree Vil. Assocs., 216 AD2d 877; see also, Dombrowski v Schwartz, 217 AD2d 914). The pipes had been delivered and stacked in a staging area in order to be cleaned. The stack of pipes did not constitute a passageway or elevated work area, and thus 12 NYCRR 23-1.7 (d) does not apply (see, McGrath v Lake Tree Vil. Assocs., supra; Stairs v State St. Assocs., 206 AD2d 817, 818). Moreover, the slippery substance was an integral part of the pipes (see, Adams v Glass Fab, 212 AD2d 972, 973). The remaining sections of the Industrial Code relied upon by plaintiff (12 NYCRR 23-3.3, 23-5.1, 23-9.8) also do not apply to this case.
Lastly, the proof establishes that defendants exercised no supervisory control over plaintiff’s work. Thus, defendants were entitled to summary judgment dismissing the common-law negligence and Labor Law § 200 causes of action (see, Comes v New York State Elec. & Gas Corp., 82 NY2d 876, 877). (Appeal from Order of Supreme Court, Erie County, Doyle, J. — Summary Judgment.) Present — Green, J. P., Pine, Lawton, Balio and Boehm, JJ.